Case 3:19-cv-19323-FLW-ZNQ Document 5 Filed 01/02/20 Page 1 of 2 PageID: 33



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 112
25 Market Street
Trenton, New Jersey 08625-0112
Attorney for Defendants State of New Jersey, New Jersey State
Police, Colonel Patrick Callahan, Attorney General of the State
of New Jersey, Gurbir Grewal, and New Jersey Department of Law
and Public Safety.

By:   Suzanne Davies
      Deputy Attorney General
      (609) 376-2948

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                          VICINAGE OF TRENTON



FRANKLIN ARMORY, INC.,

                  Plaintiff,                    Civil Action No.
                                               19-19323 (FLW/ZNQ)
             v.

STATE OF NEW JERSEY, et al,              APPLICATION FOR EXTENSION OF
                                                TIME TO ANSWER
                  Defendant.



Application is hereby made for a Clerk’s Order extending time

within Defendants may answer, move, or otherwise reply to the

Complaint filed by Plaintiff Franklin Armory, Inc. herein and it

is represented that:


  1. No previous extension has been obtained on behalf of these
     Defendants on this docket, 19-cv-19323;

  2. Service of Process        was   effectuated    upon   Defendants    on
     December 12, 2019;
Case 3:19-cv-19323-FLW-ZNQ Document 5 Filed 01/02/20 Page 2 of 2 PageID: 34



  3. Time to answer, move, or otherwise reply expires on January
     2, 2020;

  4. Defendants now seek a Clerk’s Extension extending their time
     to answer.


                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY

                            By:   /s/ Suzanne Davies
                                  Suzanne Davies
                                  Deputy Attorney General
                                  (609)376-2948
                                  Suzanne.davies@law.njoag.gov
